Although we are of opinion that the court was not without power to determine the motion on *933the merits, we are of the further opinion that the relief sought may be refused, when sought by way of summary motion, in the exercise of discretion. After the rendition of the decision by the Special Term, and before the making of the order under review, appellants commenced respective plenary actions against respondent to vacate the judgments and various other documents, including the evidence of the alleged debts, upon the same grounds as had been advanced on the motion. The relief which could be given on the motion, assuming that on the merits appellants could establish they were entitled to any, would not reach so far as to cancel the documents other than the judgments, whereas the alleged invalidity of all the documents could be tried out in the action. Thus, full and complete determination can only be had through the actions, and therefore appellants should be relegated thereto. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur. [See post, p. 1012.]